 

rao cmmrnnerens «Case 1:19-cv-01212-CCC-CA Document 1- -Filed-O7/15/1.9---Page-1 -Of aie. tan teneiin aay
‘7 a

1983 FORM

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 USC § 1983

Feank A Westorl 5. ve vninea sites piste

 

 

 

Court for the Middle
District of Pennsylvania
7 Qe
19 -CvlAl
F LED ON
(Enter above the full name of the plaintiff or SCRAN
plaintiff's in this action) WL " 6 2013

VS.
Justiat H. Leatshowc,Hs, Lpe PER SEptTY CLERK
cc Deputy Warcden Weller, -

PeimeCace Medical, Nurse, Sica Melsea
otfices fishy, IE EMiST, ET Al, Defendants

(Enter above the full name of the defendant or
defendant's in this action)

 

 

 

1. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relanng to your imprisonment?
Yes No
B. If your answer to A. is yes, describe each lawsuit in the space below. (If

there is more than one lawsuit, describe the additional lawsuits on
another piece of paper, using the same outline).

 

 
 

II.

HI.

Case 1:19-cv-01212-CCC-CA Document 1- Fited-07/15/19--Page. 2-6 42———+

D. If your answer is NO, explain why not:

 

 

Parties

(In Item A below, place your name in the first blank and place your present address in the
second blank. Do the same for additional plaintiffs, if any).

A, Name of plaintitt BRON I Atlésl WESTO Af
Address /f 0 L z | AVE 6 7 D&S, 172 Os

(In item B below, place the full name of the defendant in the first blank, his official
position in the second blank, and his place of employment in the third blank. Use Item C
for the names, positions, and places of employment of any additional defendants).

B. Defendant TIAL wee Ms, b
employed as Heattps SLRVI C“S hdlininls tt trlres!

Pemetatt, Nedieal, Aluest, Siena Helsen

Cc. Additional Defendants: Li Elliot, bf ttt. Kia b J

b leadec hye we TMletLlet

Wr He Finch, ET, AL, Delonelask
Deputy lacdean Wellew

Statement of Claim:

State here as briefly as possible the facts of the case. Describe how each defendant is
involved. Include also the names of other persons involved, dates and places. Do not
give any legal arguments or cite any cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. (Use as

much space as you need. Attach extra sheet if necessary).

 

 
Il.

 

Parties to this previous lawsuit

Plaintiffs: Alonlé

 

Defendants: AMO At é

 

Court (if Federal Court, name the district: if state court, name the county).

Depa

Docket Number

 

Name of judge to whom case was assigned:
Linlé
Disposition (for example: was the case dismissed? Was it appealed? Is it still pending?)

MOBILE

 

Approximate date of fiting lawsuit: Hoa L

Approximate date of disposition: ALOE

* , wv
Place of Present Confinement;EZ

A. Is there a prisoner grievance procedure in this institution? Yes “| No

 

B. Did you present the facts relating to your complaint in the state prisoner grievance
procedure: Yes No

C. If your answer is YES:

1. What steps did you take? st

 

—_— é
2. What was the result? “4 LASAS OLA ie

 

  

 

 
y/ vat ... Case.1:19-cv-01242-CCE-CA.. Document 1 . Filed.07/15/1.9-+Page 4-0f-a-w eee

 

dal 12-71-2017, t ULAs gettin! ait tht Shouele

What zy bark ghve oat ont mL ¢ was ilalher'g
Basct acl Asked tbbiest lerrby) Word Yod

Lall Pied toe 1 Cash lth shape trl 4 pening t

fos fre 4 “IE tk Lot Batd LATL ly
itor wt 25407 L1pfhef BIQZ5C? 1 Was ppl Lkffime.
Pal Bey +his frat 24 spy fh L$ DLMl

hate littrtth Called FAN COL pad fd tes
Sita Hefleti yave 7174 Old E. ll

bnid etled 2774. patle fa Gul f- Und

IV, RELIEF
State briefly exactly what you want the court to do for you.

Make no legal arguments. Cite no cases or statutes.

 

aL seutd Like THE Count Fo Ptaless

the Cast, ald demaslel A Juay fatal

Sithins 9 Worle tety Dena 28.

2.5. WALI, Fea ylides of parsladd
Sutlrag, pruinitol £ hae ss, often! Lppnession,
false Segucgabiur, ABUSE,

 

 

 

 

 

 

 
 

 

 

 

 

fate ee ee em ee cl aaa ieeedmaentettannaetanind ciesdidiatanh Sahl tenet serebeme cme em mp ren eee eames +
. op Y a: wee -

poy. Case 1:19- ov-01.212- CCC- CA ‘Doctiment 1. Filed. 07/45/19 Page5-eft2—
a, . _Franklin County Jail’ pS TAH foo!

cos . 3 whe 7 . - : 2 , _ FT-O120
| A ve imate Grievance Form "Grievance Number co

»y ee i: - a et mo ye - : - ‘ f aA “| Ee '
“Yer lake et LR

 

 

 

 

 

Nps 1 “

 

 

   
 
   

 

 

 

 

“Inmate'Name: ee, Ty | Bater eg
: tr t - . . ic le,
Fens heleat alien ULEET. orn * INEC. +7, £7 Time 20% ag Ar:
~ Signatire: . r : Coo Od ‘Housing Location, (Unit: “& Cell): - woe .
Lye: ~ - ue Gute nit 2: 8 .
“Grieva ice issues: (Check all that Apply): cs ; j Pe ty
* Alleged. violation of civil or constitutional: rights ; a o . oo , . o
ob ‘nlieged violation: :of jail policy, ey a sy wy Me os i
“E} Alleged.criminal or. prohibited act by a statf iember.’ ws te ov 7 . -
. . Ei. Alleged condition: existing within'the facility that: creates unsafe ¢ or unsanitary. coniiitions Co -
oe “1 Dispute z abdul. the assessment of 4 specific f fee or service. charge! thot, mot te at ml
_ oinstructi6ns™ ~ “OO ° oS . .
yo, 7. No grievance shallibe rcgnsidered: that deals with the ‘amount of your. bond, “matters: conceming: your court case, probation and oe u
_ dparole « decisions, disciplinary hearings and-classitication: hearings., No grievance will beientertained from al group or representative - 4
PL -of any group. All:gtievances will. bé on an individual basis.” .- ° a ' f
a 2. Grievances must.be filed within five (5) days. after a potential grievable event has oceuried, 1 wy t - a
Po 3. State gfievanée, completely and thoroughly. Gtievance Form will be returned to" you if it is not completed properly,
; 4. ‘Grievances containing obscene’ language, threats or vulgar remarks will not be. accepted: Inmates may-be subject to: disciplinary
so action: far remarks made within the grievance and-no- immunity will be afforded to any. inmate from civil,or erieninal liability for. any'of - a
eas their acts or ‘statements: \ my ee ro. ; Syd -% co
pe - = oe’ “ae Doe. set on ee - os mere 1 on S
“Statement of; Grievance: “Additional Paper may. ‘be used, maxiniym of two: pages (One inmate Griévance Form’ ‘and. one
one- sided. BY aH “page” “ou mi “, ‘ ,

 

* Mal. THE. Above DAVE. BSUS “Hines” FANG f Ea EA
: d Eowner. bg Wiens awusais. pe: mu Racy. Gov E OLAN. Ovn: WE: |
pees oe MSgithang AAO. Rent OVEg Peemen, ane ARMED
4 ORR icee Bese Bu’ wala” DOS Woskying, Cosas Facanid, “C6 1 Ga\ceun jcw By 4
es Osan N” Ne! CGE. “pA aw tos ‘Sogn @ nine 1S WW Rong’ wast mu 8 he
s A AGE. Shands ee aeiqa hk NGS: wyen\) Posavign’ | She's, | Ste psy 4
\ Wcses. PE He. txts bs Er eyede recs CLOeA’ Rave 2: Puan i 2%
Srele = av, Then PANES < ¢: ORR cE’ Coane 7 we PE\enye (dine.
OSS A ip.s. neat. UIA of cee METER, Sg { as\sevs Wir ee |
+ Mpee stains. CoN mae Boose in D. NAS IO Mae. ue AAD , 19' agr~m
fw Beicaeke ve vel, oar Beene, The Cosa are St Zor.  yolasc hy WES

   

 

 

 

 

 

   

 

 

 

 

 

 

fy was, *”
Ps By dees (Ge 2 PR The : TAS Avesan STARE. aS iec: is. hy wn Coan, ,
oslo sé eve An eS 2 MIS AS eve: Th: CLS. he #Olr> Thew 1/0
S 0 Lip rBicas Tour QFEM ea TT7ETZIER THAT They lwGt Busy
Robs “ peg. eal Gerri meit tole tres of Hoyts. |
i {Ligtactions tak en,and staff you. have contacted, before ‘Submitting, this grievance.
BY, ee L f as 5 ’ : ° } *
% ra “ . re e ‘ - ~ =
ron 2's oe af ~ " - : "
cA . 7 7 2 \ — ©
4. . -
mo FCS: Fin 300. os “Revised 7131/14 ee a

o : . - . . . . ros a4 + ws
1 . a 5

“ood, wo

. , - - : os + te ke

 

 

 

 
 

Case 1:19-cv-01212-CCC-CA Document 1 Filed 07/15/19 Page 6 of 12
Franklin County Jail

Inmate Grievance. Form

ectional Treatment S cialist Response: 7 ‘ es oe

       

     
 
 
        

abit

   

 

 

 

 

 

 

 

 

  
 
 
 

 

a

 

 

  
  
          
  
  
 

 

 

De Steet ea RI a

Ean a Hat Fama ep area)
:Wardens!Responses
eer fems wit ox etree a pad an ata got

 
 

vet

RCM:

 

  
   
   

ai

  
   
  

   
  

  

 

 

  
      
 
       
      
 
    

 

/ es i uy
Herds ea erg

ri ieE
ee

Serine i wisn
ECE Boe

  
  
 
 
       

 

oh ra? ; eee Ly he
pabis aries iG

See ipn ke oli PA eee ead

mciehaney Hees el

AES Ee Pye

      

 

  
 

 

  
      
  
 
 

 

 

 

 

+

 

   

Sih Rm yer eae

eRe Tae ele a Bed
Satie wis tadicen ori Ieee: aie
TaN Fe sees ; Spt ES Gree,
a eA DE ease apa as
Sey ate
ras aS . a

eRe ty =
NO
: Ce

 
 
       
   
   
 
 
   

 

 

  
   
   

  
   

 

 

   
       
  

  

 

     

 

BhaeA,
bibusiness;
hens

   

*
hint Ow

  
   
 
    

 

 

 

 

 

 

 

       
 
  
    

Se ae ee:
ane ese o
Dy Inmate, Aa

 

 

          
       

 

Ee pie EE
ee
ET EES Oe a
so onnns gic Fie
verre, LE Tata fre
sen on Riu AT bo see
Mr At ee
Sy,

 

  
      
 
 
  
 

 
   
 

 

  

 

 

 

  

  
 
 

 

    
  

 

LCE :
DNR APR apie Rava oe get iaer aaa
Bye eee ae
/ Le WT BRSS eed
eet 355 25 ay aged

pees

  
 

     
  
    
      
   

  

    

 

 

 

 

REN d REET EN | AD LOL TAT ERECT CES WES meg

PES TPC SORES
CERCLA RY SILL Se

    
   
  
        
  

  
   
 

ws
sop
f

tet

i Seater

 

 

 

 

 

 

 

 

avert

‘Deferred for eari

slg

 

 

 

     
 

°
he

sed 7/31/14

 
 
  

 
 

Case 1:19-cv-01212-CCC-CA Document 1 Filed 07/15/19 Page 7 of 12

 

t oe nv? — .
DR OBSPO ren. , MURSE, GL EMME,. OP MOE PALL 6 OGLE, 7T2

Vid les. BOLI LA PE? She IL OL A> THRE. ONE C Cs2.. FEE 1Cha

 

To.COASL. OME... SIA» TELL. LEG LPL LOA LELIAG. PE on
THe thee l Chet... THE: They... SOMES RETO
led iC taba. PONE. PI. EMG Bl IDG Vee. fe SB fe a.
to Be_dlopmeal, Ther... StEtla.. AMES DE Te TakE.

fae Fre ifemis

 

BUR Lal... S Bir (2he_t Sat 2__ OK AG. BLE TM. Se wantag
Tier Shree. LAE TIDY. Mie in WAS ABsoanea be

 

ee

20. Tied. kale 77k. bAC/E TH. GALE Uelale L02 FEE :
Chiit,_ AT. tits Time Ober jacoakis Steetese bel Pu ya
fe. 22a. LUCO Nfl. EYEE » kee rhe Bool Crear
TAG D...L PARP Le. OF. (MAREE 8) ELA Sb V9 SEE ME vO

WO TPKE CS ASSO OI On TREE SAITO LAIN OPIS. Thee

 

1

 

ST) LL... FUMBL2 LAP Stagg Ae. FA _ FE C/asstcem, £9 upper

 

t# KGS ELI PME A LEP om PL REL DIC AAT) Bl PEO TARE odd Gpbabe be
IS KED OF SFE) CMELZ... Fe eb by ORAL > PIL. SecA Tithe WDus2
ECMO. LUBY... PUPEN2S TO... TIPLE. SEZ f OP te tyh.Ceb LP Tp

 

NGLSE Ae / S@2z 7? PAEEOR A ELE OL. MELT ZL A?acn7

 

WEY. FCRLE 7122 TE THC ZEZOEAD1 CATA O12 SBT LG
FOOT. _1On))>... THEY... COML2... S60. FATA. MIO OT 112 Lf
ces.Ren Ta keally LGN ME... OM... SABAL L022. THE fess 1G.
LIQE >. SALE... HLL... FES IE... OF SEL CES. AIG S._ Tiber.
Ei cee. ebmch,,.. Wc &.. Jobas, OLE C. Shindlede Mek:
l A3ELO EYE TIES WIGS. MERGY Yo /PEGIEE 8. ED eb (bene ne

 

 
 

, Case 1:19-cv-01212-CCC-CA Document 1 Filed 07/15/19 Page 8 of 12

Te. OLE CELE. Johns THAT, CAS. _Condeste he LLL “9

fb ALN 1 Cha ap op! beable CAEL» FEC

 

watst._tesles,. pes fet. Teits Tite 02 Lat Ct.

 

 

O66 TEE ROGERS AGE A

DMtteste AES LE. Ble @atrf Ansar thd

 

 

d COLL C2 vl. ALA PF “2 DA 4p phe

 

 

PiRé fe Ltt Ee, LETS. Fak fs. -_Stacg- At
CAF Wr?  Cesl se __/ oe oy he. pfAe_

 

Aad oon. Tie BE fel S212 pal 1 sboppdlep.

 

 

Wan lee. Crlood- Ato _Yo fo ze

 

 

pasta L., thlen obbce Jahn 9. Carers ,

 

 

Lt EL hot sfetd¢- pfrtaQ_t— lets f MAIGL

 

 

 

(Berr G. CU Lz FE = 5s hfe. OLE) he 107.9 500 A> OV CIE.
tAl__S@ 772 UC ha fP@ral_ tthe _/ fad AO

 

 

 

Sfre AB WY f-bote 5 Wher $ule zg
i a Khe! CABatt Feat. tT. Aas 4/2

 

 

THEO f  tlAS$ fC E> FC Bockiag FULL... (>?

 

CL. then A CL2S  f BIS LIS fF. tt. LO FE

 

Behe 72 Saget gaban thee J

 

“eC tVEC1> BP a OD p LIS ft A> PE

 

 

 

Sending. he fp the l1e5p2 tal (OW) _Yo 24
EA GB LM AGHhe. Zach bsefin WO.

 

 

yi AMY > fut. SéL fn. BB... _f Ag ( tock
a he bosobak AWD De. CAMe

 

 

 

ge Same. Ab of

 

 

 

 

 

 
 

Case 1:19-cv-01212-CCC-CA Document 1 Filed 07/15/19. Page 9 of 12

Grievance Response 17-01308
Weston, Franklin
December 27, 2017

Mr. Weston,

Your medical record was reviewed in response to your gricvance received. You claim you were not treated
appropriately for your complaint of back pain. You were assessed by medical by protocol {You were told to rest by ~
iying down) You were observed in dayspace after this assessment sitting in a chair in dayspace. You had difficuity
ambulating during these times as noted on observation reports. Medication was administered to you per protocol and
policy. If you have any further medical or mental health concerns, picasc feel free to submit a sick cali slip, the
process for which can be found in your inmate handbook.

Sincerely,

   

Flealth Services Administrator
Director of Mental Health Services
Franklin County Jail

cc: Deputy Warden Weller
Dir. Inmate Management
PrimeCare Medical
Inmate Chart

 
Case 1:19-cv- OBHECAPEIRARePORBRRIN REPORTS Page 10 of 12

Name: Weston, Franklin Allen #17-807 Current Block & Cell: E-05B
Date & Time of Hearing: 12/08/2017 10:48 PM ‘Misconduct #: 17-807 . .
A copy of the misconduct report was given to the inmate on 12/07/2017 9:30 PM by Lt. Elliott.
Additional comments on hearing process, if any: N/A |

Inmate is prepared to proceed [X]

Inmate plea per charge and (if any) charges dismissed at this stage of hearing: 1-2, 1-3, 1-12, 1-13, 2-6 Not
Guilty 2-11 Guilty

Summary of all statements: Inmate stated he was in pain and needed help.

Requested witnesses were not called (if any) because: N/A

Inmate found guilty of charges: [X] 2-11

Inmate found NOT GUILTY OF ALL CHARGES (report expunged from record) ([]

Misconduct dismissed [_]

Action taken: [_] Reduced to an Informal Adjustment (not counted asa misconduct) or (days)
Probation (violation of probation will result in sanction outlined below) or (days) Cell Confinement
(allowed first hour of yard and A.M. Sunday Church) or 5 (days) Disciplinary Segregation (RHU): The
Cel! Confinement Sanction is Suspended for (days) (will finish serving suspended time is a second

misconduct is received during suspended time).

Other (ie: housing move, loss of privilege, etc.) All misconducts with a decision of guilty will be assessed a
$5.00 dollar administrative processing fee.

Reason for action taken and dissenting opinions: I believe report to be true.
Date Action Starts 12/07/2017 Stops 12/13/2017

Inmate advig¢ed of the findings, action taken and the reason. Inmate advised of right to appeal the decision to the
Warden by an appeal form within the next 24 hours and has a copy of this report. XxX

2
Signature of Hearing Examiner: SL f4——-> Vote: bal ,
i" / “Nee

2008

 

 
  

Case 1:19-cv-01212-CCC-CA Document 1 Filed 07/15/19 Page 11 of 12

Franklin County Jail
Misconduct Report

 

 

Name: Weston ‘ce akin A II tn Report Number:

Last First Middle

 

 

 

Housing Location: Galt FCJ# lo> Oll ad Misconduct Charge(s): ‘
Location of Misconduct: Gut uA't | | ~ (3 | . 4 2-6

 

 

 

 

 

pate La TIT time alg] ek pid a

 

 

 

- OTHER STAFF OR tNMATES INVOLVED
abhicer breach _
ofk'icey — Johas |
nPeter Shindledecker -
. . STAFF MEMBER'S VERSION

On te above Cue and aperucmak tme this nysse was lorductiag med'Gtion Dass
on: GAR und whe tr uat ober axed oa fold tae EP irrnake “weston Pronkln

his meicdon tohAs Gil brane he hed back pain and Cla'arcd he oldnt stend up
Stre‘gnt, “Ewes ewan fint Mure Helcer assessed Westen @pel.er lor hs be 2
(yrvtacted (Muse Nelser who ‘> bet mad me Hest he WAG Okey to bre Able to. Stend and
Welk on mek eae \7L aliemd the yact ofbicer of ths urbe tas dimes Weston. hn .
hs Ql door opened Westen Welld out iPad hs ampere Aro dh hs wast ond lPoned .
on 2 tbe. \Weston ten Boeaon bh yell ob me Sey.r © uc you, you Mother ,
Yuckes to need to do te the boy. fel Now uN Weth. tea bea fo hit the foble.
TL bd to St6e OnE Coton. poss due fo Wis be haw .or whi Gave othe

\nmoke on the und te yell at me abot his medital Coton, Lt €lloH
wey natieied. End of Beport, _. _

 

 

 

 

 

 

 

 

 

 

 

Action Taken and Reason (completed by Shift Supervisor): Ad reg t . Sent wt A

(J informal Resolution

2 Pre-Hearing Segregation Lkdive of “nce nt

Bret Coabhdrt

Reporting Officer's Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CO Other , Date and Time Inmate Given Misconduct Copy
Action Reviewed and approved by Shift Supervisor Date: !9.7-17 Time: 2357
Cop EE Iho Ar3s
as ne Con Get
(signature) (Signature of Officer serving Misconduct)
Date: !a- 2-174 Time: 2335
Attachments:
White: Hearing Examiner Yallaw- Inmate

FCJ Form 300.03-3 - Revised 11/27/12 a

 
 

 

 

 

 

   
 

ies

 
 
 

 
  
  

 

    
  

 
 
  
   

sete ere

t
rae BM

ea

 

 
